Filed 7/11/13 P. v. Hamblin CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                     (Calaveras)
                                                            ----



THE PEOPLE,                                                                                  C071456

                   Plaintiff and Respondent,                                        (Super. Ct. No. F4514)

         v.

STEPHEN CHRISTOPHER HAMBLIN,

                   Defendant and Appellant.




         This appeal raises two administrative/clerical issues on which the parties largely
agree.

         In early 2010, pursuant to a plea bargain, defendant Stephen Christopher Hamblin
admitted several counts of child molestation involving two victims and was sentenced to
a state prison term of 16 years four months.

         Near the end of 2010, in a prior appeal in this matter, we reversed this judgment
and remanded to determine whether any of the charges to which defendant pleaded guilty


                                                             1
were time-barred; if so, defendant could withdraw his plea. We issued our remittitur on
March 3, 2011. (People v. Hamblin (Dec. 29, 2010, C064030) [nonpub. opn.].)1

       On remand, the parties agreed that defendant would not withdraw his plea and he
would receive a prison term of 14 years. Defendant was resentenced accordingly on
June 18, 2012; the trial court awarded defendant, among other credits, 889 days of actual
time credit in prison (from the original sentence date of January 11, 2010, through the
date of this resentence), and specified that the Department of Corrections and
Rehabilitation would determine the conduct credits for these 889 days.

       Now, on appeal again, defendant contends, and the People agree, (1) the abstract
of judgment must be corrected to reflect the agreed resentence term of 14 years, and (2)
the trial court erred in failing to determine defendant’s presentence custody conduct
credit for “phase III” time, measured from the date of our reversal remittitur to the date of
resentencing.

                                      DISCUSSION

                                 I. Abstract of Judgment

       The abstract of judgment incorrectly reflects the original sentence of 16 years four
months rather than the 14-year term agreed to on remand.2 We will order the abstract
corrected. (People v. Mitchell (2001) 26 Cal.4th 181, 185.)




1 Pursuant to defendant’s request for judicial notice, we have incorporated herein the file
in defendant’s prior appeal, case No. C064030.
2 Under the resentencing scheme, count 12 is the principal term with a midterm sentence
of two years (rather than three years); counts 3 and 4 are concurrent eight-month
sentences (rather than consecutive); and all other counts are as previously sentenced, for
an aggregate prison term of 14 years (a 28-month reduction to the original aggregate
sentence of 16 years, four months).


                                             2
                   II. Phase III Presentence Custody Conduct Credits

         Defendant contends the trial court should have awarded him presentence custody
conduct credits under Penal Code section 40193 for the 474 actual days he spent in
custody from the date of our reversal remittitur in case No. C064030 (Mar. 3, 2011) to
the date he was resentenced (June 18, 2012). The People agree. So do we.

         “Where a defendant has served any portion of his sentence under a commitment
based upon a judgment which judgment is subsequently declared invalid . . . , such time
shall be credited upon any subsequent sentence he may receive upon a new commitment
for the same criminal act or acts.” (§ 2900.1.)

         In this connection, our state Supreme Court has identified four “phases” of
custody: I—initial arrest to initial sentencing; II—initial sentencing to reversal remittitur;
III—reversal remittitur to resentencing; and IV—after resentencing. (In re Martinez
(2003) 30 Cal.4th 29, 32 (Martinez).)

         A defendant who obtains a reversal on appeal, like defendant here, is entitled to
accrue conduct credits as a presentence inmate for phases I and III. (People v. Donan
(2004) 117 Cal.App.4th 784, 792 (Donan); see Martinez, supra, 30 Cal.4th at p. 32.)

         Here, the trial court has already properly calculated defendant’s phase I time at
312 actual days (plus 156 days of good time/work time conduct credits under section
4019).

         Defendant’s conduct credits for his phase II time of 415 days are to be determined
by the Department of Corrections and Rehabilitation. (Donan, supra, 117 Cal.App.4th at
p. 792.)




3 Undesignated statutory references are to the Penal Code.



                                               3
       We must remand this matter for the trial court to determine the conduct credits
under section 4019 for defendant’s phase III time of 474 actual days. (See Donan, supra,
117 Cal.App.4th at pp. 789-790, 792 [trial court determines custody conduct credits
under section 4019 for phases I and III, and Department of Corrections and Rehabilitation
determines custody conduct credits for phase II time].)

                                      DISPOSITION

       This matter is remanded for the trial court to determine the conduct credits under
section 4019 applicable to defendant’s phase III time of 474 actual days. The trial court
is directed to prepare an amended abstract of judgment reflecting: the corrected
aggregate sentence of 14 years, as specified herein; the phase I time of 312 actual days
plus 156 days of conduct credit; the phase II time of 415 actual days; and the phase III
time of 474 actual days plus the conduct credit determination as to those 474 days. The
trial court is to forward a certified copy of the amended abstract to the Department of
Corrections and Rehabilitation. In all other respects, the judgment is affirmed.




                                                              BUTZ                  , J.


We concur:



             RAYE                  , P. J.



             HULL                  , J.




                                             4